Exhibit FOR IMMEDIATE RELEASE Contact: William C. McCartney Chief Financial Officer Telephone: (978) 688-1811 Fax: (978) 688-2976 WATTS WATER TECHNOLOGIES REPORTS PRELIMINARY FOURTH QUARTER 2 A MANUFACTURING FOOTPRINT CONSOLIDATION PROGRAM North Andover, MA…February 10, 2009.Watts Water Technologies, Inc. (NYSE: WTS) today announced preliminary results for the fourth quarter ended December 31, 2008.Sales for the fourth quarter of 2008 were $347.1 million, an increase of $1.8 million, or 0.5%, compared to the fourth quarter of 2007. Net income for the fourth quarter of 2008 was $13.7 million, or $0.37 per share, compared to net income of $21.5 million, or $0.55 per share, for the fourth quarter of 2007.Income from continuing operations for the fourth quarter of 2008 decreased by $7.8 million, or 36%, to $13.9 million, or $0.38 per share, compared to income from continuing operations for the fourth quarter of 2007 of $21.7 million, or $0.56 per share. Results for the fourth quarters of 2008 and 2007 include net after-tax charges of $1.7 million, or $0.05 per share, in each quarter.The net charges in 2008 were primarily part of a previously announced 2008 reduction-in-force.The 2007 charges were part of our global restructuring program and product line discontinuances.The 2008 results do not include any potential goodwill impairment as discussed below. Sales for the year ended December 31, 2008 were $1.459 billion, an increase of $77.1 million, or 6%, compared to the year ended December 31, 2007.Net income for the year ended December 31, 2008 was $63.9 million, or $1.73 per share, compared to net income of $77.4 million, or $1.99 per share, for the year ended December 31, 2007.Income from continuing operations for the year ended December 31, 2008 decreased by $13.0 million, or 17%, to $64.6 million, or $1.75 per share, compared to income from continuing operations for the year ended December 31, 2007 of $77.6 million, or $1.99 per share.The 2008 results do not include any potential goodwill impairment as discussed below. For the year ended December 31, 2008, the Company recorded a net after-tax charge of $3.9 million, or $0.10 per share, for costs related to its reduction-in-force program and its global restructuring program.For the year ended December 31, 2007, the Company recorded an after-tax charge of $5.1 million, or $0.13 per share, for product line discontinuances and restructuring charges. The Company is announcing a plan approved today by the Board of Directorsto expand its program to consolidatethe Company’s manufacturing footprint in North America and China. Theplan provides for the closureofthree plants, with those operations being moved to existing facilities in either North America or China or relocation to a new central facility in the United States. The footprint consolidation pre-tax charge will be approximately $11.7 million, including severance charges of approximately $3.2 million, relocation costs of approximately $3.3 million and asset write-downs of approximately $5.2 million.
